Citation Nr: 1428775	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  13-09 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to February 1946.  He died in August 2011.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual VA paperless claims processing system contains a brief from the appellant's representative dated in April 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that did not wish to pursue her claim for entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for the cause of the Veteran's death, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  In the present case, the appellant, in a May 2014 submission, wrote that she did not wish to pursue her appeal as she was "getting pension from [her] first husband[']s 100% navy disability."  

This written statement shows her desire to terminate or withdraw her appeal of the denial of service connection for the cause of the Veteran's death.   Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal of entitlement to service connection for the cause of the Veteran's death is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


